Citation Nr: 1029757	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  05-35 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Board remanded the case in June 2009 for further 
evidentiary development.

The record reasonably raises a claim of entitlement to 
service connection for peripheral neuropathy of the upper 
extremities as secondary to service-connected diabetes 
mellitus.  This issue, which has not been developed and 
adjudicated by the RO, is referred to the RO for 
appropriate action.

The Board further notes that the RO has certified for 
appeal an issue stylized as "Type II diabetes mellitus 
with erectile dysfunction and diabetic retinopathy."  As 
noted in the Board's June 2009 Introduction Section, the 
RO is requested to issue a rating decision which 
identifies the Veteran's erectile dysfunction and diabetic 
retinopathy as separate issues with reference to the 
applicable diagnostic codes in order to clarify for the 
Veteran why these disabilities are deemed noncompensable 
in degree, and to allow him to contest the assigned 
disability ratings if he so desires.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of this decision, and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The Veteran 
and his representative will not notified if any further action on 
their part is required.


FINDING OF FACT

The Veteran's diabetes mellitus is treated with insulin and 
restricted diet, but does not require regulation of activities.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.119, Diagnostic Code (DC) 
7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, separate ratings may also be assigned for 
separate periods of time based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that a lay claimant is competent to provide 
testimony concerning factual matters of which he/she has 
firsthand knowledge (i.e., experiencing or observing pain in his 
feet and shortness of breath.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted by the Court, lay testimony is competent when it regards 
the readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. 
§ 3.159(a)(2).  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of the presence or absence of the 
claimed symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

As provided by the VA Schedule for Rating Disabilities, the 
Veteran's currently assigned 20 percent rating for diabetes 
mellitus contemplates the need for insulin and a restricted diet 
or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. 
§ 4.119, DC 7913.

Important for this issue, a rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
and involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated and a rating of 
100 percent is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.

Complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  38 C.F.R. 
§ 4.119, Note 1 following DC 7913.  When diabetes mellitus has 
been conclusively diagnosed, a request for a glucose tolerance 
test solely for rating purposes should not be requested.  
38 C.F.R. § 4.119, Note 2 following DC 7913.  

Historically, an RO rating decision dated March 2002 granted 
service connection for diabetes mellitus, and assigned an initial 
20 percent rating.  This evaluation was based upon the Veteran's 
treatment regimen of insulin with restricted diet which satisfied 
the schedular criteria for a 20 percent rating under DC 7913.  

Notably, an April 2001 VA clinical record reflected 
encouragements for the Veteran to exercise and lose weight.  An 
October 2001 VA clinical record also reflected encouragement for 
the Veteran to "increase exercise."  The Veteran reported 
frequent episodes of hypoglycemia in October 2002.  However, a VA 
clinician indicated that the Veteran had obtained his best 
diabetes control ever, and that the Veteran had not been properly 
synchronizing when to take insulin.

The Veteran filed a claim for an increased rating in November 
2003, alleging the need for a highly regulated diet and control 
of physical activities.  In pertinent part, a May 2003 VA 
clinical record reflected the Veteran's report of fairly good DM 
control with intentional loss of weight due to "alot of walking 
while out of the country."  In September 2003, the Veteran 
reported that his diabetes mellitus had been well-controlled with 
no insulin reactions.  Exercise was again encouraged in October 
2003.

Such facts the Board finds provide evidence against this claim, 
indicating not a limitation of activities, but a need to increase 
exercise (to increase activities). 

The Veteran underwent VA Compensation and Pension (C&P) 
examination in January 2004.  At that time, the Veteran described 
walking 30 minutes daily in addition to performing labor at home.  
He had increased his insulin due to increased blood sugar 
readings, but denied any hospitalizations for hyper/hypoglycemia.

Thereafter, a June 2004 VA clinical record included an assessment 
of poorly controlled diabetes mellitus.  The Veteran was 
counseled on both diet and exercise.  In July 2004, the Veteran 
was counseled on the strong need for a lifestyle change which 
included weight loss and "increased activity."  In March 2005, 
the Veteran was seen in the VA clinic reporting hypoglycemic 
episodes upon physical exertion.  These episodes occurred despite 
his attempt to increase food intake prior to exercise.

In a Social Security Administration disability application dated 
April 2006, the Veteran reported that his physical activities 
were limited to working around the house for about 1/2 to 3/4 of an 
hour.  He paid or used friends to assist in household chores.  He 
primarily alleged that his limitations were attributable to 
psychiatric symptoms and disability involving his hands, 
providing factual evidence against his claim with the VA. 

At his VA C&P examination in May 2006, the Veteran reported being 
very active maintaining his household but, after working for 10 
to 15 minutes, he noticed a dramatic drop in his blood sugars 
which required him to "settle down."  He denied 
hospitalizations for hyperglycemia, hypoglycemia or ketoacidosis.  
The examiner did not offer an opinion as to whether the Veteran's 
diabetes mellitus medically requires restriction of occupational 
and recreational activities.

An October 2006 VA clinical record noted that the Veteran's 
diabetes mellitus was under good control.  In November 2007, a VA 
clinician counseled the Veteran on noncompliance with his 
diabetes medications.  In March 2008, the Veteran reported an 
emergency room visitation due to being in a "diabetic coma."  
He alleged having a blood sugar reading of "14" treated with 
dextrose drip.  It was also noted that the Veteran was obtaining 
erratic readings from his Advantage meter.  A December 2008 
clinical record noted the Veteran's complaint of depression, low 
energy and low motivation due to depression.

The Veteran underwent a VA hospitalization in January 2009 due to 
oral-facial spasms found to be attributable to glioblastoma 
multiforme requiring subtotal surgical resection.  

In a statement received in November 2009, the Veteran described 
experiencing weakness, seizures, headaches, nausea and vomiting 
related to treatment for stage 4 brain cancer.

The Veteran underwent additional VA C&P examination in December 
2009.  The Veteran reported checking his blood sugar readings 
twice a day, which usually ranged from 90 to 170 in the past 
year.  He used to go in the 40's with increased activities but he 
had been closely watching his diet and not had any episodes of 
hypoglycemia in the past year.  For the past two years, the 
Veteran had become progressively disabled as a result of 
neuropathy which precluded him from walking for more than a few 
yards.  As such, the Veteran's diabetes had precluded him from 
performing any kind of occupational activities.  The Veteran was 
also unable to exercise, being unable to use more than three 
stairs and was likely going to require a wheelchair ramp.  The 
Veteran described an incident approximately 11/2 years previous 
following a colonoscopy wherein his blood sugar dropped to 17 
which required paramedics to administer intravenous (IV) glucose.  
He was not, however, hospitalized due to snow conditions and the 
distance from his home to the hospital.  

Following examination, the examiner provided opinion that the 
Veteran did not have any current activity restrictions due to 
diabetes mellitus as his neuropathy was precluding exercise.  
However, the examiner indicated that the Veteran's diabetes 
mellitus appeared to be worsening.

The record establishes that the Veteran's diabetes mellitus has 
been uncontrolled at various times during the appeal period.  The 
severity of his diabetes mellitus disability, overall, is 
recognized by the separate awards of compensation assigned for 
the diabetic complications of peripheral neuropathy of both lower 
extremities as well as an award of special monthly compensation 
stemming from erectile dysfunction as complication of his 
diabetes mellitus.  The Veteran also has a noncompensable 
complication of diabetic retinopathy.  The Board has referred to 
the RO a claim of service connection for peripheral neuropathy of 
the upper extremities.  None of those separate claims, however, 
can provide a basis to increase the evaluation of this claim. 

Simply stated, as the Veteran's diabetic complications have been 
separately evaluated, the issue under DC 7913 is limited to 
whether the Veteran's diabetes mellitus itself requires 
restriction of occupational and recreational activities.  The 
Court has held that medical evidence is required to show that 
occupational and recreational activities have been restricted for 
purposes of DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007).

In this case, none of the medical records on file show that the 
Veteran's diabetes mellitus disorder (standing alone) requires 
him to regulate his activities.  To the contrary, his VA clinical 
records include repeated encouragements for him to engage in 
exercise.  However, given the Veteran's recent onset of severe 
physical limitations to disability other than diabetes mellitus 
itself, the exercise recommendations does not appear 
impracticable.  As a result of these factors, the VA C&P examiner 
in December 2009 was unable to medically conclude that the 
Veteran's diabetes mellitus requires him to regulate activities.

Quite simply, the medical evidence of record does not show that 
the Veteran's diabetes mellitus itself has medically required 
restriction of occupational and recreational activities at any 
time during the appeal period.  The Board has carefully 
considered the Veteran's contentions on appeal, which are clearly 
competent to describe his functional limitations and hypoglycemic 
symptoms.

Notably, the Veteran's descriptions of physical limitations due 
to hypoglycemic episodes are not consistent or reliable.  For 
example, in April 2006, the Veteran reported to SSA that he had 
significant limitations of physical activities attributable to 
psychiatric symptoms and disability involving his hands.  He 
reported the need to hire help with household chores.  However, 
the next month to a VA physician, the Veteran reported being very 
active maintaining his household but, after working for 10 to 15 
minutes, he noticed a dramatic drop in his blood sugars which 
required him to "settle down."  These statements regarding his 
physical limitations, and the underlying reasons for such 
impairment, are inconsistent.

The Board further notes that the Veteran alleges a severe episode 
of hypoglycemia in approximately March 2008.  His description of 
this event is also inconsistent.  The Veteran describes the need 
for IV glucose, but informed a VA clinician in March 2008 that he 
had been treated in an emergency room due to a "diabetic coma" 
but otherwise reported to a VA examiner in December 2009 that 
this treatment was performed by paramedics at his home.  

The Board must also acknowledge the Veteran's statement to a VA 
clinician in May 2009, wherein he alleged that his PTSD was 
related to events in Korea in 1952 which is clearly impossible 
given that the Veteran was born in 1947.

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current beliefs, the evidence contains some 
inconsistencies that diminish the reliability of the Veteran's 
current recollections.  Based on the Veteran's conflicting 
statements, the Board finds that the Veteran is not credible to 
the extent that he reports the nature and extent of his problems 
associated with the issue before the Board at this time.  Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.)." 

Overall, the Board finds that the assessments by VA clinicians, 
which reflect that the Veteran's diabetes mellitus itself has not 
required regulation of activities for any time during the appeal 
period, provides strong probative evidence against his claim.  
The Board finds that such evidence greatly outweighs the lay 
assertions in this case, as the VA clinicians have greater 
expertise than the Veteran in evaluating the nature and severity 
of his diabetes mellitus.  Additionally, the probative value of 
the Veteran lay assertions is substantially reduced as they are 
internally inconsistent and unreliable when viewed against the 
entire evidentiary record.  As such, the claim for a rating in 
excess of 20 percent for diabetes mellitus under DC 7913 must be 
denied.  The benefit of the doubt rule does not apply.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Finally, the Board is aware of the Veteran's complaints as to the 
effects of the service-connected diabetes mellitus has on his 
activities of work and daily living.  He reports episodes of low 
blood sugar which require him to rest.  However, as held above, 
the Board finds that the more credible evidence in this case 
demonstrates that the Veteran's diabetes mellitus does not 
require regulation of activities.  Additionally, the RO has 
considered and assigned separate disability ratings for all 
diabetic complications.  

In the Board's opinion, the Veteran does not manifest any unusual 
symptoms or aspects of disability not contemplated in the 
schedular ratings assigned.  As the assigned schedular 
evaluations are deemed adequate, there is no basis for 
extraschedular referral in this case.  See Thun v. Peake, 22 Vet. 
App. 111, 114-15 (2008). Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, the Veteran was not provided adequate pre-
adjudicatory notice.  However, post-adjudicatory RO letters dated 
September and October 2008 advised the Veteran of the types of 
evidence and/or information deemed necessary to substantiate the 
claim as well as the relative duties upon himself and VA in 
developing the claim.  This letter also advised the Veteran as to 
how VA determines disability ratings and effective dates of 
awards, and provided him the specific schedular criteria for 
evaluating diabetes mellitus under DC 7913.  Therefore, this 
notice went beyond that required for the generic type of notice 
required in this case.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez- Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009).

On review of the record, the Board finds that there has been no 
harmful prejudicial error to the Veteran in the untimely receipt 
of content complying VCAA notice.  Notably, the Veteran's 
December 2003 statement specifically spoke to the dispositive 
issue on appeal: whether his diabetes mellitus requires 
regulation of activities.  Thus, the Veteran was aware of the 
evidentiary requirements prior to the initial adjudication of the 
claim.  Additionally, the timing error was cured with additional 
VA examination attempting to address this issue and 
readjudication of the claim in supplemental statements of the 
cases dated October 2008, December 2008, April 2009 and May 2010.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Overall, the record reflects that the Veteran has been aware of 
the factual finding necessary to substantiate a higher rating 
prior to the initial adjudication, content complying VCAA notice 
was provided in September 2008, and the RO has readjudicated the 
claim on three subsequent occasions identifying for the Veteran 
the reasons and bases for denying his claim.  Clearly, the 
Veteran has had a meaningful opportunity to participate in the 
processing of this claim, that the notice error has been cured, 
and that further remand on the basis of inadequate notice and/or 
prejudicial error would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran).  See also Shinseki v. Sanders, 129 U.S. 
1696 (2009) (holding that determinations on the issue of harmless 
error must be made on a case-by-case basis). 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs, relevant VA 
clinical records, and medical and legal documents from the Social 
Security Administration.  The Veteran has not referred to any 
additional, unobtained, available, relevant evidence.

The Veteran was last afforded VA examination to evaluate the 
current severity of his diabetes mellitus in December 2009.  
Notably, the VA examiner was specifically requested to provide 
opinion as to whether the Veteran's diabetes mellitus required 
regulation of activities.  As a result of the Veteran's physical 
inactivity due to physical disability other than diabetes 
mellitus, the examiner was unable to medically conclude whether 
the Veteran required regulation of activities due to diabetes 
mellitus.  The Board finds that this examiner provided the best 
opinion possible given the current state of medical knowledge, 
and finds that the examination report complies with the Board's 
remand directives and is sufficient to decide the claim without 
additional examination.

Since this last VA examination, the lay or medical evidence does 
not suggest an increased severity of symptoms to the extent that 
a higher schedular rating for diabetes mellitus may still be 
possible.  Thus, there is no duty to provide further medical 
examination on the diabetes mellitus claim.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An increased rating for diabetes mellitus is denied.


REMAND

The Veteran has alleged unemployability due to service-connected 
disability.  In May 2009, the Court held that a request for TDIU, 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities which is part of a pending claim for increased 
compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. 
Cir. 2009) (the issue of entitlement to TDIU is not a free-
standing claim which must be pled with specificity).

However, the Court has also held that that TDIU is separate claim 
where based upon multiple service-connected disabilities as 
opposed to a single service-connected disability.  See In re 
Leventhal, 9 Vet. App. 386, 389 (1996).

The Board finds that an issue of TDIU has been reasonably raised 
by the record which has not been addressed in RO adjudications.  
It would be fundamentally unfair to the Veteran to decide a claim 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply 
with precedential Court opinion, this issue, therefore, is 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the claim of entitlement to TDIU.

2.  After completion of any necessary notice, 
assistance (to include obtaining pertinent VA 
treatment report), and other development which may be 
deemed necessary, the RO should adjudicate the 
Veteran's claim of entitlement to TDIU in a separate 
rating action.  All other service connection claims 
raised by the Veteran should be addressed prior to, 
or in association with, the TDIU determination. All 
appropriate administrative and appellate procedures 
should be followed.  This issue is not before the 
Board unless the Veteran appeals the rating action. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


